Case 1:20-cv-15444-NLH-MJS Document 26 Filed 03/19/21 Page 1 of 4 PageID: 280



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    AZUOWOH ROTIMI,
                                          Civil No. 20-15444
                   Plaintiff,
                                          MEMORANDUM
          v.                              OPINION & ORDER

    JODY FARABELLA, et al.,

                   Defendants.



APPEARANCES:

ROTIMI A. OWOH
THE LAW OFFICE OF ROTIMI OWOH
100 OVERLOOK DRIVE
2nd FLOOR
PO BOX 2439
PRINCETON, NJ 08540

      Plaintiff appearing pro se

A. MICHAEL BARKER
BARKER,GELFAND & JAMES
LINWOOD GREENE
210 NEW ROAD
SUITE 12
LINWOOD, NJ 08221

      Counsel on behalf of Defendants

      WHEREAS, on November 3, 2020, Plaintiff filed a Motion to

Remand this case to Cumberland County State Court (“First Motion

to Remand”), which included a proposed amended complaint

purportedly removing all federal claims (ECF No. 2);

      WHEREAS, on November 6, 2020, the Court ordered counsel to

meet and confer to determine whether the Defendants consented or

                                     1
Case 1:20-cv-15444-NLH-MJS Document 26 Filed 03/19/21 Page 2 of 4 PageID: 281



objected to Plaintiff filing the proposed amended complaint and

Plaintiff’s motion to remand (ECF No. 6); and

      WHEREAS, on November 10, 2020, Defendants advised the Court

they were unable to secure an assurance from Plaintiff that all

federal claims would be abandoned and thus Defendants objected

to Plaintiff filing the proposed amended complaint (ECF No. 7);

and

      WHEREAS, on November 24, 2020, Plaintiff filed his motion

to amend the complaint and certified that Plaintiff “no longer

wants to remand this matter to state court” (ECF No. 9); and

      WHEREAS, on December 9, 2020, the Amended Complaint, which

plead five counts under state and federal laws and added an

additional defendant, was electronically filed and served (ECF

No. 13);

      WHEREAS, on December 24, 2020, Defendants filed an Answer

to the Amended Complaint (ECF No. 14);

      WHEREAS, on January 21, 2021, Plaintiff filed a renewed

motion to amend complaint to remove federal claims and remand to

state court (“Second Motion to Remand”) (ECF No. 16);

      WHEREAS, on February 2, 2021, Defendants moved for the

Court to order Plaintiff to comply with Local Civil Rules, which

required a motion to amend a pleading to include: “a form of the

amended pleading that shall indicate in what respects it differs

from the pleading which it proposes to amend, by bracketing or

                                     2
Case 1:20-cv-15444-NLH-MJS Document 26 Filed 03/19/21 Page 3 of 4 PageID: 282



striking through materials to be deleted and underlining

material to be added” (ECF No. 19);

      WHEREAS, on March 18, 2021, the Court denied Plaintiff’s

Motion to Amend to remove all federal claims because such motion

failed to comply with the Local Civil Rules.          The Court

permitted Plaintiff an additional opportunity to seek leave to

amend his complaint in a manner compliant manner with the local

rule (ECF No. 25); and

      WHEREAS, the Court finds Plaintiff’s First Motion to

Remand, which was based on the removal of federal causes of

actions, was mooted by the filing of the Amended Complaint on

December 9, 2020, which included federal causes of actions that

allowed this Court to retain original jurisdiction; and

      WHEREAS, because the proposed amended complaint filed along

with the Second Motion to Remand has been denied by the Court on

March 18, 2021, the Court will consider the allegations and

causes of actions plead in the Amended Complaint filed on

December 9, 2020 for determining whether Plaintiff’s Second

Motion to Remand shall be granted or denied; and

      WHEREAS, the Court will deny Plaintiff’s Second Motion to

Remand because the Amended Complaint included federal causes of

actions, which allows this Court to retain original

jurisdiction.

      THEREFORE,

                                     3
Case 1:20-cv-15444-NLH-MJS Document 26 Filed 03/19/21 Page 4 of 4 PageID: 283



      IT IS on this 19th day of March, 2021

      ORDERED Plaintiff’s First Motion to Remand (ECF No. 2) be,

and the same hereby is, DENIED as MOOT; and

      ORDERED Plaintiff’s Second Motion to Remand (ECF No. 16)

be, and the same hereby is, DENIED without prejudice.



Date: March 19, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     4
